internal_revenue_service number release date index number ---------------------------- ------------------------------------ -------------------------- ------------- ---------------------------------- in re --------------------------------------- -------------------------------------- ----------------------------------- department of the treasury washington dc person to contact -------------------------- telephone number ------------------- refer reply to cc tege eb ec - plr-170696-03 date date legend company --------------------------------------- plan --------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- trust --------------------------------------------------------------------------------------------------- --------------------------------------- ---- ---- x y dear ------------- this is in reply to your letter dated date and subsequent correspondence requesting rulings on behalf of the company concerning certain federal_income_tax consequences of the trust the company established the trust to pay benefits under the plan which the company sponsors for the benefit of certain of its current or former employees who qualify as highly compensated employees within the meaning of sec_414 of the internal_revenue_code participants under the plan a participant may defer receipt of up to x percent of the participant’s base salary on an after-tax basis and or up to y percent of the participant’s bonus incentive compensation on an after-tax basis the plan provides that the plan_administrator of the plan shall credit to each participant’s after-tax salary deferral account under the plan the after-tax deferral amount designated by the participant on his or her salary deferral election and any subsequent earnings or losses thereon plr-170696-03 amounts deferred under the plan on an after-tax basis and earnings thereon are always percent vested and nonforfeitable and are not subject_to the claims of the company’s creditors participants have the right to direct the investment of their after- tax contributions and earnings thereon which are held in the trust subject_to the right of the plan_administrator to restrict the number of withdrawals in a plan_year a participant may withdraw any after-tax salary deferrals and the earnings thereon at any time sec_451 of the code states that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-2 of the income_tax regulations states that income although not actually reduced to a taxpayer’s possession is constructively received in the taxable_year during which it is credited to the taxpayer’s account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it at any time or so that the taxpayer could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions sec_83 of the code provides that the excess of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount if any paid for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the regulations provides that for purposes of sec_83 of the code the term property includes real or personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account however to the extent a transfer to a_trust is subject_to sec_402 sec_83 applies to such a transfer only as provided for in sec_402 see sec_1_83-8 sec_402 of the code provides in general that contributions to a nonexempt employees’ trust made by an employer are includible in the gross_income of the employee in accordance with sec_83 with the value of the employee’s interest in the trust substituted for the fair_market_value of the property for purposes of applying sec_83 sec_402 provides that the beneficiary of a nonexempt employee’s trust described in sec_402 shall not be considered the owner of any portion of such trust under subpart e of part i of subchapter_j sec_1_402_b_-1 of the regulations provides however that where contributions by the employee to a_trust are not incidental when compared to contributions by the employer if the applicable_requirements of such subpart e are satisfied the employee is treated as the owner of plr-170696-03 the portion of the trust attributable to the employee’s contributions for this purpose employee contributions are not incidental when compared to employer contributions if the total employee contributions as of any date exceed the employer contributions on behalf of the employee as of that date sec_402 of the code provides that if one of the reasons a_trust is not exempt from tax under sec_501 is the failure of the plan of which it is a part to meet the requirements of sec_401 or sec_410 then a highly_compensated_employee shall in lieu of the amount determined under sec_402 or include in gross_income for the taxable_year with or within which the taxable_year of the trust ends an amount equal to the employee’s vested_accrued_benefit other than the employee’s investment_in_the_contract as of the close of the taxable_year of the trust since this amount is includible in income in lieu of the amount determined under sec_402 or it is includible only in the case of a_trust to which sec_402 would otherwise apply sec_671 of the code provides the general_rule that when the grantor or another person is regarded as the owner of any portion of a_trust there shall be included in computing his taxable_income and credits those items of income deduction and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items could be taken into account in computing the taxable_income or credits against the tax of an individual sec_673 through of the code specify the circumstances that cause a taxpayer to be regarded as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which he has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_1_671-4 of the regulations sets out requirements for the reporting of items of income deduction and credits when a taxpayer is regarded as the owner of a portion of a_trust pursuant to sec_671 of the code a participant is fully vested in and has a right to withdraw the amount deferred on an after-tax basis pursuant to the plan at any time subject only to a limitation the plan_administrator may impose on the number of withdrawals that may be made during a plan_year a participant who withdraws the amount of any after-tax deferred_amount receives an amount equal in value to the amount the participant would have received if the participant had not withdrawn the after-tax deferred_amount therefore a participant would not forego a valuable right by electing a cash withdrawal and the amount the company pays to the trust on behalf of a participant is made available to the participant by the company thus the participant’s control_over the receipt of the withdrawn amount is not subject_to substantial limitations or restrictions accordingly a plr-170696-03 participant is in constructive receipt of any contribution made by the company to the participant’s account under the trust because the participant is in constructive receipt of the after-tax deferred_amount any after-tax deferred_amount contributed to the trust is treated as having been paid to the participant and then contributed by the participant to the trust in this case a participant will be considered the owner of his portion in the trust because among other things the participant has a percent reversionary_interest in both the corpus and the income therefrom therefore the applicable_requirements of subpart e part i subchapter_j sections of the code are satisfied there are no employer contributions to the trust and hence the employee contributions to the trust are not incidental compared to those of the employer thus the trust is not an employee’s trust subject_to sec_402 it follows that sec_402 also does not apply to the trust accordingly we rule as follows the trust such that the timing and character of all income items earned by each participant’s trust subaccount will be passed through to the participant in determining his or her annual federal_income_tax liability income_tax obligations with respect to the trust determined from each participant’s account in the trust shall be reported to such participant using the appropriate form_1099 or such other report as required by sec_1_671-4 of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent each participant’s share of the income of the trust for a calendar_year as each participant will be treated as the owner of his or her subaccount in the trust itself is not a taxpayer and the company does not have any plr-170696-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely robert b misner senior technician reviewer office of division counsel associate chief_counsel tax exempt government entities enclosure copy of letter for sec_6110 purposes
